 


110 HR 4258 IH: St. Augustine 450th Commemoration Commission Act of 2007
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4258 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Mica introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To establish the St. Augustine 450th Commemoration Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the St. Augustine 450th Commemoration Commission Act of 2007. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)The founding of the city of St. Augustine, Florida, in 1565 established the first permanent European colony and the birthplace of the Christian religion (particularly Roman Catholicism) in the New World. 
(2)The settlement of St. Augustine brought people from throughout the Atlantic Basin together to form a multicultural society, including peoples from Spain, England, and the rest of Europe as well as Native Americans and Africans. 
(3)The economic, political, religious, and other social institutions that have developed over the 4½ centuries of the continuous, uninterrupted existence of St. Augustine, the oldest city in North America, continue to have profound effects on the United States, on cross-cultural relationships, and on the economic structure, status, and international influence of the United States. 
(4)The National Park Service, the State of Florida, the city of St. Augustine, and the University of Florida collectively own and operate significant resources related to the history of St. Augustine. 
(5)The city of St. Augustine has existed continuously since 1565 and is the governmental entity responsible for planning and implementing the commemoration of the 450th anniversary of the founding of St. Augustine. 
(6)The city of St. Augustine has created a committee to prepare for the 450th anniversary commemoration, and planning for the commemoration has been initiated. 
(b)PurposeThe purpose of this Act is to establish the St. Augustine 450th Commemoration Commission to— 
(1)ensure a suitable national observance of the 450th anniversary of the city of St. Augustine by complementing the programs and activities of the State of Florida and the city of St. Augustine; 
(2)cooperate with and assist in the programs and activities of the State of Florida in observance of the 450th anniversary of St. Augustine; 
(3)assist in ensuring that the St. Augustine 450th anniversary observances provide an excellent visitor experience and beneficial interaction between visitors and the natural and cultural resources of the St. Augustine sites; 
(4)assist in ensuring that the St. Augustine 450th anniversary observances are inclusive and appropriately recognize the experiences of all peoples in St. Augustine’s history; 
(5)provide assistance in the development of St. Augustine-related programs and activities; 
(6)facilitate international involvement in the St. Augustine 450th anniversary observances; 
(7)support and facilitate marketing efforts for a commemorative coin, stamp, and related activities for the St. Augustine 450th anniversary observances; and 
(8)assist in the appropriate development of heritage tourism and economic benefits to the United States through the commemoration of the 450th anniversary of the city of St. Augustine. 
3.DefinitionsIn this Act— 
(1)CommemorationThe term commemoration means the commemoration of the 450th anniversary of the founding of the settlement of St. Augustine. 
(2)CommissionThe term Commission means the St. Augustine 450th Commemoration Commission established by section 4. 
(3)GovernorThe term Governor means the Governor of the State of Florida. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)State 
(A)In generalThe term State means the State of Florida. 
(B)InclusionThe term State includes agencies and entities of the State of Florida. 
4.EstablishmentThere is established a commission to be known as the St. Augustine 450th Commemoration Commission. 
5.Duties 
(a)In generalThe Commission shall— 
(1)plan, develop, and execute programs and activities appropriate to commemorate the 450th anniversary of the founding of St. Augustine, Florida; 
(2)generally facilitate St. Augustine commemoration-related activities throughout the United States; 
(3)encourage civic, patriotic, historical, educational, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand understanding and appreciation of the significance of the founding and continuing history of St. Augustine; 
(4)coordinate and facilitate scholarly research on, publication about, and interpretation of, St. Augustine for the education of the public; and 
(5)ensure that the 450th anniversary of St. Augustine provides a lasting legacy and long-term public benefit for the United States by assisting in the development of appropriate programs and facilities to accommodate those programs. 
(b)Plans; reports 
(1)Strategic plan; annual performance plansIn accordance with the Government Performance and Results Act of 1993, the Commission shall prepare a strategic plan and annual performance plans for the activities of the Commission carried out under this Act. 
(2)Final reportNot later than December 31, 2015, the Commission shall complete a final report that contains— 
(A)a summary of the activities of the Commission; 
(B)a final accounting of funds received and expended by the Commission; and 
(C)the findings and recommendations of the Commission. 
6.Membership 
(a)In generalThe Commission shall be composed of 16 members, of whom— 
(1)3 members shall be appointed by the Secretary, taking into consideration the recommendations of the St. Augustine City Commission; 
(2)3 members shall be appointed by the Secretary, taking into consideration the recommendations of the Governor; 
(3)1 member shall be an employee of the National Park Service having experience relevant to the historic resources relating to the city of St. Augustine and the commemoration, to be appointed by the Secretary; 
(4)1 member shall be the Mayor of the city of St. Augustine (or a designee); 
(5)1 member shall be an employee of the State University System of Florida, to be appointed by the Secretary; and 
(6)5 members shall be individuals who are nonresidents of the State of Florida who have an interest in, support for, and expertise appropriate to the commemoration, to be appointed by the Secretary, taking into consideration the recommendation of Congress. 
(b)Time of appointmentEach initial appointment of a member of the Commission shall be made before the expiration of the 120-day period beginning on the date of the enactment of this Act. 
(c)Term; vacancies 
(1)TermA member of the Commission shall be appointed for the life of the Commission, unless a designee is appointed pursuant to subsection (a)(4). 
(2)Vacancies 
(A)In generalA vacancy on the Commission shall be filled in the same manner in which the original appointment was made. 
(B)Partial termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed. 
(3)Continuation of membershipIf a member of the Commission was appointed to the Commission as Mayor of the city of St. Augustine or as an employee of the National Park Service or the State University System of Florida, and ceases to hold such position, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date that member ceases to hold such position. 
(d)Meetings 
(1)In generalThe Commission shall meet— 
(A)at least 3 times each year; or 
(B)at the call of the Chairperson or the majority of the members of the Commission. 
(2)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. 
(e)Voting 
(1)In generalThe Commission shall act only on an affirmative vote of a majority of the members of the Commission. 
(2)QuorumA majority of the Commission shall constitute a quorum. 
(f)ChairpersonThe Secretary shall appoint a Chairperson of the Commission, taking into consideration any recommendations of the Governor. 
(g)Compensation 
(1)In generalExcept as provided in paragraph (2), a member of the Commission shall serve without compensation. 
(2)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation other than the compensation received for the services of the member as an officer or employee of the Federal Government. 
(3)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
7.Director and staff 
(a)In generalThe Chairperson of the Commission may, without regard to the provisions of title 5, United States Code, appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission. 
(b)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission. 
(c)Compensation 
(1)In generalExcept as provided in paragraph (2), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(2)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Detail of government employees 
(1)Federal employees 
(A)In generalAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or non-reimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act. Any reimbursement under this paragraph shall be credited to the appropriation, fund, or account used for paying the amounts reimbursed. 
(B)Civil service statusThe detail of an employee under subparagraph (A) shall be without interruption or loss of civil service status or privilege. 
(2)State employeesThe Commission may— 
(A)accept the services of personnel detailed from the State; and 
(B)reimburse the State for services of detailed personnel. 
(e)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary. 
(f)Support servicesThe Director of the National Park Service shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request. Any reimbursement under this paragraph shall be credited to the appropriation, fund, or account used for paying the amounts reimbursed. 
(g)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(h)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(i)No effect on authorityNothing in this section supersedes the authority of the State, the National Park Service, the city of St. Augustine, or any designee of the foregoing, concerning the commemoration. 
8.Powers 
(a)In generalThe Commission may— 
(1)accept donations and make dispersions of money, personal services, and real and personal property related to St. Augustine and the significance of St. Augustine in the history of the United States; 
(2)appoint such advisory committees as the Commission determines to be necessary to carry out this Act; 
(3)authorize any member or employee of the Commission to take any action that the Commission is authorized to take by this Act; 
(4)procure supplies, services, and property, and make or enter into contracts, leases, and other legal agreements, to carry out this Act (except that any contracts, leases, and other legal agreements made or entered into by the Commission shall not extend beyond the date of termination of the Commission); 
(5)use the United States mails in the same manner and under the same conditions as other Federal agencies; 
(6)make grants in amounts not to exceed $10,000 per grant to communities and nonprofit organizations to develop programs to assist in the commemoration; 
(7)make grants to research and scholarly organizations to research, publish, or distribute information relating to the early history of St. Augustine; and 
(8)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration. 
(b)TerminationThe Commission shall terminate on December 31, 2015. 
9.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act, and such appropriated sums shall not expire and shall remain until expended. 
 
